  
 
                                                                                                  Exhibit
10.1    
CONFORMED COPY
Minerals Technologies Inc.
$75,000,000


3.46% Senior Notes, Series A, due October 7, 2020
4.13% Senior Notes, Series B, due October 7, 2023
________________
Note Purchase Agreement
________________
Dated as of October 7, 2013





--------------------------------------------------------------------------------

 
 
Table of Contents
Section     Heading     Page


SECTION 1.  Authorization of Notes  1
SECTION 2.  Sale and Purchase of Notes  1
SECTION 3.  Closing  2
SECTION 4.  Conditions to Closing  2
Section 4.1  Representations and Warranties  2
Section 4.2  Performance; No Default  2
Section 4.3  Compliance Certificates  2
Section 4.4  Opinions of Counsel  3
Section 4.5  Purchase Permitted By Applicable Law, Etc  3
Section 4.6  Sale of Other Notes  3
Section 4.7  Payment of Special Counsel Fees  3
Section 4.8  Private Placement Numbers  3
Section 4.9  Changes in Corporate Structure  3
Section 4.10  Funding Instructions  3
Section 4.11  Proceedings and Documents  4
SECTION 5.  Representations and Warranties of the Company  4
Section 5.1  Organization; Power and Authority  4
Section 5.2  Authorization, Etc  4
Section 5.3  Disclosure  4
Section 5.4  Organization and Ownership of Shares of Subsidiaries  5
Section 5.5  Financial Statements; Material Liabilities  5
Section 5.6  Compliance with Laws, Other Instruments, Etc  5
Section 5.7  Governmental Authorizations, Etc  6
Section 5.8  Litigation; Observance of Statutes and Orders  6
Section 5.9  Taxes  6
Section 5.10  Title to Property; Leases  6
Section 5.11  Licenses, Permits, Etc  7
Section 5.12  Compliance with ERISA  7
Section 5.13  Private Offering by the Company  8

 
i

--------------------------------------------------------------------------------

  
  TABLE OF CONTENTS
 
Section 5.14  Use of Proceeds; Margin Regulations  8
Section 5.15  Existing Debt  9
Section 5.16  Foreign Assets Control Regulations, Etc  9
Section 5.17  Status under Certain Statutes  11
Section 5.18  Environmental Matters  11
Section 5.19  Notes Rank Pari Passu  12
SECTION 6.  Representations of the Purchasers  12
Section 6.1  Purchase for Investment  12
Section 6.2  Accredited Investor  12
Section 6.3  Source of Funds  12
SECTION 7.  Information as to Company  14
Section 7.1  Financial and Business Information  14
Section 7.2  Officer's Certificate  16
Section 7.3  Visitation  17
Section 7.4  Electronic Delivery  17
SECTION 8.  Payment of the Notes  18
Section 8.1  Required Prepayments; Maturity  18
Section 8.2  Optional Prepayments with Make-Whole Amount  18
Section 8.3  Allocation of Partial Prepayments  19
Section 8.4  Maturity; Surrender, Etc  19
Section 8.5  Purchase of Notes  19
Section 8.6  Offer to Prepay Upon Sale of Assets  19
Section 8.7  Offer to Prepay Notes in the Event of a Change in Control  20
Section 8.8  Make‑Whole Amount  22
SECTION 9.  Affirmative Covenants  24
Section 9.1  Compliance with Law  24
Section 9.2  Insurance  24
Section 9.3  Maintenance of Properties  24
Section 9.4  Payment of Taxes  24
Section 9.5  Corporate Existence, Etc  25
 
 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Section 9.6  Notes to Rank Pari Passu  25
Section 9.7  Books and Records  25
Section 9.8  Designation of Subsidiaries  25
Section 9.9  Subsidiary Guarantors  25
SECTION 10.  Negative Covenants  26
Section 10.1  Consolidated Debt to Consolidated Total Capitalization  26
Section 10.2  Priority Debt  26
Section 10.3  Limitation on Liens  26
Section 10.4  Merger and Consolidation  29
Section 10.5  Sales of Assets  29
Section 10.6  Transactions with Affiliates  30
Section 10.7  Terrorism Sanctions Regulations  30
Section 10.8  Limitation on Unrestricted Subsidiaries  31
SECTION 11.  Events of Default  31
SECTION 12.  Remedies on Default, Etc  33
Section 12.1  Acceleration  33
Section 12.2  Other Remedies  34
Section 12.3  Rescission  34
Section 12.4  No Waivers or Election of Remedies, Expenses, Etc  34
SECTION 13.  Registration; Exchange; Substitution of Notes  35
Section 13.1  Registration of Notes  35
Section 13.2  Transfer and Exchange of Notes  35
Section 13.3  Replacement of Notes  35
SECTION 14.  Payments on Notes  36
Section 14.1  Place of Payment  36
Section 14.2  Home Office Payment  36
SECTION 15.  Expenses, Etc  36
Section 15.1  Transaction Expenses  36
Section 15.2  Survival  37
SECTION 16.  Survival of Representations and Warranties; Entire Agreement  37
 
 
iii

--------------------------------------------------------------------------------

 
SECTION 17.  Amendment and Waiver  37
Section 17.1  Requirements  37
Section 17.2  Solicitation of Holders of Notes  38
Section 17.3  Binding Effect, Etc  38
Section 17.4  Notes Held by Company, Etc  39
 
SECTION 18.  Notices  39
SECTION 19.  Reproduction of Documents  39
SECTION 20.  Confidential Information  40
SECTION 21.  Substitution of Purchaser  41
SECTION 22.  Miscellaneous  41
Section 22.1  Successors and Assigns  41
Section 22.2  Payments Due on Non-Business Days  41
Section 22.3  Accounting Terms  42
Section 22.4  Severability  42
Section 22.5  Construction  42
Section 22.6  Counterparts  42
Section 22.7  Governing Law  42
Section 22.8  Jurisdiction and Process; Waiver of Jury Trial  42
 
iv

--------------------------------------------------------------------------------

Attachments to the Note Purchase Agreement:




Schedule A  —  Information Relating to Purchasers


Schedule B  —  Defined Terms


Schedule 4.9  —  Changes in Corporate Structure


Schedule 5.3  —  Disclosure Materials


Schedule 5.4  —  Subsidiaries of the Company and Ownership of Subsidiary Stock


Schedule 5.5  —  Financial Statements


Schedule 5.11  —  Licenses, Permits, Etc.


Schedule 5.15  —  Existing Debt


Schedule 10.3  —  Existing Liens


Exhibit 1(a)  —  Form of 3.46% Senior Note, Series A, due October 7, 2020


Exhibit 1(b)  
 
 
i

--------------------------------------------------------------------------------

 
Minerals Technologies Inc.
622 Third Avenue, 38th Floor
New York, New York 10017-6707
3.46% Senior Notes, Series A, due October 7, 2020
4.13% Senior Notes, Series B, due October 7, 2023
Dated as of
October 7, 2013
To the Purchasers listed in
  the attached Schedule A:
Ladies and Gentlemen:
Minerals Technologies Inc., a Delaware corporation (the "Company"), agrees with
the Purchasers listed in the attached Schedule A (the "Purchasers") to this Note
Purchase Agreement (this "Agreement") as follows:
SECTION 1.Authorization of Notes.
The Company will authorize the issue and sale of $75,000,000 aggregate principal
amount of its senior notes, of which $30,000,000 aggregate principal amount
shall be its 3.46% Senior Notes, Series A, due October 7, 2020 (the "Series A
Notes") and $45,000,000 aggregate principal amount shall be its 4.13% Senior
Notes, Series B, due October 7, 2023 (the "Series B Notes"; the Series B Notes
and the Series A Notes as amended, restated or otherwise modified from time to
time pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, each, a "Note" and collectively, the "Notes").
 The Series A Notes and the Series B Notes shall be substantially in the forms
set out in Exhibit 1(a) and 1(b), respectively, with such changes therefrom, if
any, as may be approved by the Purchasers and the Company.  Certain capitalized
and other terms used in this Agreement are defined in Schedule B; and references
to a "Schedule" or an "Exhibit" are, unless otherwise specified, to a Schedule
or an Exhibit attached to this Agreement.
SECTION 2.Sale and Purchase of Notes.
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, on
the Closing Date provided for in Section 3, Notes of the series and in the
principal amount specified opposite such Purchaser's name in Schedule A at the
purchase price of 100% of the principal amount thereof.  The obligations of each
Purchaser hereunder are several and not joint obligations and no Purchaser shall
have any obligation or any liability to any Person for the performance or
nonperformance by any other Purchaser hereunder.
 
 

--------------------------------------------------------------------------------

SECTION 3.Closing.
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Schiff Hardin LLP, 666 Fifth Avenue, Suite 1700, New York, New
York 10103 at 11:00 a.m. New York, New York time, at a closing on October 7,
2013 or on such other Business Day thereafter as may be agreed upon by the
Company and the Purchasers (the "Closing Date").  On the Closing Date, the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note of each series to be so purchased by such
Purchaser (or such greater number of Notes in denominations of at least $100,000
as such Purchaser may request) dated the Closing Date and registered in such
Purchaser's name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company in compliance with the funding instructions
described in Section 4.10.  If, on the Closing Date, the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to any
Purchaser's satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.
SECTION 4.Conditions to Closing.
Each Purchaser's obligation to purchase and pay for the Notes to be sold to such
Purchaser on the Closing Date is subject to the fulfillment to such Purchaser's
satisfaction, prior to or on the Closing Date, of the following conditions:
Section 4.1Representations and Warranties.  The representations and warranties
of the Company in this Agreement shall be correct when made and on the Closing
Date.
Section 4.2Performance; No Default.  The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by the Company prior to or on the Closing Date,
and immediately after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing.
Section 4.3Compliance Certificates.
(a)
Officer's Certificate.  The Company shall have delivered to such Purchaser an
Officer's Certificate, dated the Closing Date, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b)
Secretary's Certificate.  The Company shall have delivered to such Purchaser a
certificate of its Secretary or an Assistant Secretary, dated the Closing Date,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.

 
2

--------------------------------------------------------------------------------

 
Section 4.4Opinions of Counsel.  Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the Closing Date
(a) from Thomas J. Meek, Esq., General Counsel of the Company, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or special counsel to the
Purchasers may reasonably request (and the Company hereby instructs its counsel
to deliver such opinion to the Purchasers) and (b) from Schiff Hardin LLP,
special counsel to the Purchasers in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
Section 4.5Purchase Permitted By Applicable Law, Etc.  On the Closing Date, such
Purchaser's purchase of Notes shall (a) be permitted by the laws and regulations
of each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date of this
Agreement.  If requested by any Purchaser, such Purchaser shall have received an
Officer's Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
Section 4.6Sale of Other Notes.  On the Closing Date, the Company shall sell to
each other Purchaser and each other Purchaser shall purchase the Notes to be
purchased by it on the Closing Date as specified in Schedule A.
Section 4.7Payment of Special Counsel Fees.  Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing Date, the
reasonable fees, reasonable charges and reasonable disbursements of special
counsel to the Purchasers referred to in Section 4.4(b) to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing Date.
Section 4.8Private Placement Numbers.  A Private Placement Number issued by
Standard & Poor's CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of the Notes.
Section 4.9Changes in Corporate Structure.  Except as disclosed in Schedule 4.9,
the Company shall not have changed its jurisdiction of incorporation or been a
party to any merger or consolidation, or succeeded to all or any substantial
part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.
Section 4.10Funding Instructions.  At least three Business Days prior to the
Closing Date, such Purchaser shall have received written instructions signed by
a Responsible Officer on letterhead of the Company directing the manner of the
payment of funds and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank's ABA number and (c) the account name and number
into which the purchase price for the Notes is to be deposited.
 
3

--------------------------------------------------------------------------------

 
Section 4.11Proceedings and Documents.  All corporate and other organizational
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and special counsel to the Purchasers,
and such Purchaser and special counsel to the Purchasers shall have received all
such counterpart originals or certified or other copies of such documents as
such Purchaser or special counsel to the Purchasers may reasonably request.
 
SECTION 5.Representations and Warranties of the Company.
 
The Company represents and warrants to each Purchaser that:
Section 5.1Organization; Power and Authority.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.
Section 5.2Authorization, Etc.  This Agreement and the Notes to be issued on the
Closing Date have been duly authorized by all necessary corporate action on the
part of the Company, and this Agreement constitutes, and upon execution and
delivery thereof each such Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 5.3Disclosure.  The Company, through its agent, Merrill Lynch, Pierce,
Fenner & Smith, Incorporated, has delivered to each Purchaser a copy of a
Private Placement Memorandum, dated August 2013 (the "Memorandum"), relating to
the transactions contemplated hereby.  This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company prior
to August 20, 2013 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the "Disclosure Documents"), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made.  Except as disclosed
in the Disclosure Documents, since December 31, 2012, there has been no change
in the financial condition, operations, business or properties of the Company or
any Restricted Subsidiary except changes that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
4

--------------------------------------------------------------------------------

Section 5.4Organization and Ownership of Shares of Subsidiaries.
(a)
Schedule 5.4 contains (except as noted therein) a complete and correct list of
the Company's Restricted and Unrestricted Subsidiaries, showing, as to each
Subsidiary, the name thereof, the jurisdiction of its organization and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary.

(b)
All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

(c)
Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

Section 5.5Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5.  All such financial statements
(including in each case the related schedules and notes) fairly present, in all
material respects, the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).  The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
Section 5.6Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other Material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the
 
5

--------------------------------------------------------------------------------

Company or any Subsidiary or (c) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary.
 
Section 5.7Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of this Agreement or the Notes.
Section 5.8Litigation; Observance of Statutes and Orders.
(a)
There are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b)
Neither the Company nor any Restricted Subsidiary is (1) in violation of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or (2) in violation of any applicable law, ordinance, rule or
regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 5.9Taxes.  The Company and its Subsidiaries have filed all income tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not, individually or in the
aggregate, Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2008.
Section 5.10Title to Property; Leases.  The Company and its Restricted
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Restricted Subsidiary after said date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement, except for those defects in title
that, individually or in the aggregate, would not have a Material Adverse
Effect.  All Material leases are valid and subsisting and are in full force and
effect in all material respects.
 
6

--------------------------------------------------------------------------------

 
Section 5.11Licenses, Permits, Etc.  Except as disclosed in Schedule 5.11,
(a)
the Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks, trade names and domain names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others;

(b)
to the best knowledge of the Company, no product of the Company or any of its
Restricted Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name, domain name or other right owned by any other Person; and

(c)
to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Restricted Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name, domain name or other right owned or used by the Company or any of
its Restricted Subsidiaries.

Section 5.12Compliance with ERISA.
(a)
The Company and each ERISA Affiliate have operated and administered each Plan in
compliance with all applicable laws except for such instances of noncompliance
as have not resulted in, and would not reasonably be expected to result in, a
Material Adverse Effect.  Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), and no event, transaction or condition has occurred or
exists that would reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to Section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or Section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be, individually or in the aggregate, Material.

(b)
The present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), determined as of the end of such Plan's most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan's most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities.  The term "benefit liabilities" has the meaning specified
in Section 4001 of ERISA and the terms "current value" and "present value" have
the meanings specified in Section 3 of ERISA.

(c)
The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that,
individually or in the aggregate, are Material.

 
7

--------------------------------------------------------------------------------

(d)
The expected post-retirement benefit obligation (determined as of the last day
of the Company's most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
Section 4980B of the Code) of the Company and its Subsidiaries is not Material.

(e)
The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder to each Purchaser will not involve any transaction with respect
to such Purchaser that is subject to the prohibitions of Section 406 of ERISA or
in connection with which a tax would be imposed pursuant to
Section 4975(c)(1)(A)‑(D) of the Code.  The representation by the Company to
each Purchaser in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of such Purchaser's representation in
Section 6.3 as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.

Section 5.13Private Offering by the Company.  Neither the Company nor anyone
acting on the Company's behalf has offered the Notes or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 30 other Institutional Investors of the type
described in clause (c) of the definition thereof, each of which has been
offered the Notes in connection with a private sale for investment.  Neither the
Company nor anyone acting on the Company's behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.
 It is understood that, in making the representation set forth in the last
sentence of this Section 5.13, the Company is relying, to the extent applicable,
upon the representations of the Purchasers set forth in Sections 6.1 and 6.2.
Section 5.14Use of Proceeds; Margin Regulations.  The Company will apply the
proceeds of the sale of the Notes to refinance existing indebtedness and for
other general corporate purposes of the Company.  No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 5% of the value of the consolidated total assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5% of the value of such assets.  As
used in this Section, the terms "margin stock" and "purpose of buying or
carrying" shall have the meanings assigned to them in said Regulation U.
 
8

--------------------------------------------------------------------------------

 
Section 5.15Existing Debt.
(a)
Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt of the Company and its Restricted Subsidiaries as
of September 30, 2013 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Debt of the Company or its Restricted Subsidiaries.  Neither the Company nor
any Restricted Subsidiary is in default and no waiver of default is currently in
effect, in the payment of any principal or interest on any Debt of the Company
or such Restricted Subsidiary, and no event or condition exists with respect to
any Debt of the Company or any Restricted Subsidiary the outstanding principal
amount of which exceeds $500,000, that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such Debt to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b)
Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company, except as specifically indicated in Schedule 5.15.

Section 5.16Foreign Assets Control Regulations, Etc.
(a)
Neither the Company nor any Controlled Entity is (1) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
the Office of Foreign Assets Control, United States Department of the Treasury
("OFAC") (an "OFAC Listed Person") (2) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (i) any OFAC Listed Person or (ii) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (3) otherwise blocked, subject to sanctions under or engaged in any
activity in violation of other United States economic sanctions, including but
not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, CISADA or any similar law or regulation with respect to
Iran or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, "U.S. Economic Sanctions") (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (1), clause (2) or clause (3), a "Blocked
Person").  Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

 
9

--------------------------------------------------------------------------------

(b)
No part of the proceeds from the sale of the Notes hereunder constitutes or will
constitute funds obtained on behalf of any Blocked Person or will otherwise be
used by the Company or any Controlled Entity, directly or indirectly, (1) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (2) otherwise in violation of U.S. Economic Sanctions.

(c)
Neither the Company nor any Controlled Entity (1) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, "Anti-Money Laundering
Laws") or any U.S. Economic Sanctions violations, (2) to the Company's actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (3) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (4) has had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
 The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.

(d)
(1)Neither the Company nor any Controlled Entity (i) has been charged with, or
convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, "Anti-Corruption Laws"), (ii) to the
Company's actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;

(2)
To the Company's actual knowledge after making due inquiry, neither the Company
nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official's lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

 
10

--------------------------------------------------------------------------------

(3)
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage.  The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

Section 5.17Status under Certain Statutes.  Neither the Company nor any
Restricted Subsidiary is an "investment company" registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.
Section 5.18Environmental Matters.
(a)
Neither the Company nor any Restricted Subsidiary has knowledge of any liability
or has received any notice of any liability, and no proceeding has been
instituted raising any liability against the Company or any of its Restricted
Subsidiaries or any of their respective real properties now or formerly owned,
leased or operated by any of them, or other assets, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as would not reasonably be expected to result in a Material Adverse Effect.

(b)
Neither the Company nor any Restricted Subsidiary has knowledge of any facts
which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

(c)
Neither the Company nor any of its Restricted Subsidiaries has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them or has disposed of any Hazardous Materials in each case in a
manner contrary to any Environmental Laws in each case in any manner that would
reasonably be expected to result in a Material Adverse Effect.

(d)
All buildings on all real properties now owned, leased or operated by the
Company or any of its Restricted Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.

 
11

--------------------------------------------------------------------------------

Section 5.19Notes Rank Pari Passu.  The obligations of the Company under this
Agreement and the Notes rank pari passu in right of payment with all other
unsecured Senior Debt (actual or contingent) of the Company, including, without
limitation, all unsecured Senior Debt of the Company described in Schedule 5.15.
SECTION 6.Representations of the Purchasers.
Section 6.1Purchase for Investment.  Each Purchaser severally represents that it
is purchasing the Notes for its own account or for one or more separate accounts
maintained by it or for the account of one or more pension or trust funds and
not with a view to the distribution thereof, provided that the disposition of
such Purchaser's or such pension or trust fund's property shall at all times be
within such Purchaser's or such pension or trust fund's control.  Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.
Section 6.2Accredited Investor.  Each Purchaser represents that it is an
"accredited investor" (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also "accredited investors"). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.
Section 6.3Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a "Source") to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:
(a)
the Source is an "insurance company general account" (as the term is defined in
the United States Department of Labor's Prohibited Transaction Class Exemption
("PTE") 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
"NAIC Annual Statement")) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser's state of
domicile; or

(b)
the Source is a separate account that is maintained solely in connection with
such Purchaser's fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

 
12

--------------------------------------------------------------------------------

(c)
the Source is either (1) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (2) a bank collective investment fund, within the
meaning of PTE 91-38 and, except as disclosed by such Purchaser to the Company
in writing pursuant to this clause (c), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

(d)
the Source constitutes assets of an "investment fund" (within the meaning of
Part VI of PTE 84-14 (the "QPAM Exemption")) managed by a "qualified
professional asset manager" or "QPAM" (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan's assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section VI(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, represent more
than 20% of the total client assets managed by such QPAM, the conditions of Part
I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would case the QPAM and the Company to be "related" within the
meaning of Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM
and (2) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

(e)
the Source constitutes assets of a "plan(s)" (within the meaning of Part IV(h)
of PTE 96-23 (the "INHAM Exemption")) managed by an "in-house asset manager" or
"INHAM" (within the meaning of Part IV(a) of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of "control" in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f)
the Source is a governmental plan; or

(g)
the Source is one or more employee benefit plans, or a separate account or trust
fund comprised of one or more employee benefit plans, each of which has been
identified to the Company in writing pursuant to this clause (g); or

 
13

--------------------------------------------------------------------------------

(h)
the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms "employee benefit plan," "governmental
plan" and "separate account" shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
SECTION 7.Information as to Company.
Section 7.1Financial and Business Information.  The Company shall deliver to
each holder of Notes that is an Institutional Investor:
(a)
Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), copies of:

(1)
a consolidated balance sheet of the Company and its Subsidiaries as at the end
of such quarter, and

(2)
consolidated statements of income, changes in shareholders' equity and cash
flows of the Company and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company's Quarterly Report on Form 10‑Q prepared in compliance
with the requirements therefor and filed with the SEC shall be deemed to satisfy
the requirements of this Section 7.1(a);
(b)
Annual Statements — within 105 days after the end of each fiscal year of the
Company, copies of:

(1)
a consolidated balance sheet of the Company and its Subsidiaries, as at the end
of such year, and

(2)
consolidated statements of income, changes in shareholders' equity and cash
flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material
 
14

--------------------------------------------------------------------------------

respects, the financial position of the companies being reported upon and their
results of operations and cash flows and have been prepared in conformity with
GAAP, and that the examination of such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that the delivery within the time period
specified above of the Company's Annual Report on Form 10‑K for such fiscal year
(together with the Company's annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(b);
(c)
SEC and Other Reports — except for filings referred to in Section 7.1(a) and (b)
above, promptly upon their becoming available and, to the extent applicable, one
copy of (1) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public securities holders generally and
(2) each regular or periodic report, each registration statement that shall have
become effective (other than registration statements on Form S‑8 relating to
employee benefit plans and without exhibits except as expressly requested by
such holder), and each final prospectus and all amendments thereto filed by the
Company or any Subsidiary with the SEC, provided that, in the case of clause (2)
of this Section 7.1(c), to the extent that any such report or registration
statement is not Material, the Company may instead deliver it to the holders of
the Notes concurrently with the delivery of its next officer's certificate
pursuant to Section 7.2.

(d)
Notice of Default or Event of Default — promptly, and in any event within five
Business Days after a Responsible Officer becomes aware of the existence of any
Default or Event of Default, a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e)
ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(1)
with respect to any Plan, any reportable event, as defined in Section 4043(c) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date thereof; or

(2)
the taking by the PBGC of steps to institute, or the threatening by the PBGC of
the institution of, proceedings under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or the receipt by
the Company or any ERISA Affiliate of a notice from a Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan;
or

 
15

--------------------------------------------------------------------------------

(3)
any event, transaction or condition that would result in the incurrence of any
liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the imposition of a penalty or excise tax under the provisions of the
Code relating to employee benefit plans, or the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect; and

(f)
Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.

Section 7.2Officer's Certificate.  Each set of financial statements delivered to
a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer:
(a)
Covenant Compliance — setting forth the information (including reasonably
detailed calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.1 during the quarterly or annual
period covered by the statements then being furnished (including with respect to
such Section, if applicable, the calculations of the maximum or minimum amount,
ratio or percentage, as the case may be, permissible under the terms of such
Section, and the calculation of the amount, ratio or percentage then in
existence); provided that, if at any time during the quarterly or annual period
covered by the statements then being furnished, (1) the aggregate amount of all
Priority Debt exceeded an amount equal to 10% of Consolidated Net Worth
determined as of the end of the immediately preceding fiscal quarter of the
Company, then such certificate shall include reasonably detailed calculations
required in order to determine whether the Company was in compliance with
Section 10.2 and Section 10.3 for such quarterly or annual period and (2) the
Company and its Restricted Subsidiaries shall have sold, leased or otherwise
disposed of assets (other than a sale, lease or other disposition described in
clauses (1), (2) or (3) of the last paragraph of Section 10.5 or the proceeds of
which were applied in accordance with paragraph (a) or (b) of Section 10.5), the
book value of which, when added to the book value of all other assets sold,
leased or otherwise disposed of by the Company and its Restricted Subsidiaries
during the period of 12 consecutive months ending on the date of such sale,
lease or other disposition, exceeded 5% of the book value of Consolidated Total
Assets determined as of the end of the immediately preceding fiscal quarter of
the Company, then such certificate shall include reasonably detailed
calculations required in order to determine whether the Company was in
compliance with Section 10.5 at the time of each such sale, lease or other
disposition; and

 
16

--------------------------------------------------------------------------------

(b)
Event of Default — certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.

Section 7.3Visitation.  The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:
(a)
No Default — if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company's officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Restricted Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

(b)
Default — if a Default or Event of Default then exists, at the expense of the
Company, to visit and inspect any of the offices or properties of the Company or
any Restricted Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

Section 7.4Electronic Delivery.  Financial statements, opinions of independent
certified public accountants, other information and Officer's Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements with respect thereto:
(a)
such financial statements satisfying the requirements of Section 7.1(a) or (b)
and related Officer's Certificate satisfying the requirements of Section 7.2 are
delivered to each holder of a Note by e-mail;

(b)
the Company shall have timely filed such Form 10-Q or Form 10-K, satisfying the
requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with the
SEC on EDGAR and shall have made such form and the related Officer's Certificate
satisfying the requirements of Section 7.2 available on its home page on the
internet, which is located at http://mineralstech.com as of the date of this
Agreement;

 
17

--------------------------------------------------------------------------------

(c)
such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer's Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

(d)
the Company shall have filed any of the items referred to in Section 7.1(c) with
the SEC on EDGAR and shall have made such items available on its home page on
the internet or on IntraLinks or on any other similar website to which each
holder of Notes has free access;

provided however, that in the case of any of clauses (b), (c) or (d), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer's
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.
SECTION 8.Payment of the Notes.
Section 8.1Required Prepayments; Maturity.
The Series A Notes shall not be subject to any required prepayments and the
entire unpaid principal amount of the Series A Notes shall become due and
payable on October 7, 2020.  The Series B Notes shall not be subject to any
required prepayments and the entire unpaid principal amount of the Series B
Notes shall become due and payable on October 7, 2023.
Section 8.2Optional Prepayments with Make-Whole Amount.  The Company may, at its
option, upon notice as provided below, prepay at any time all, or from time to
time any part of, the Notes, in an amount not less than 10% of the original
aggregate principal amount of the Notes in the case of a partial prepayment, at
100% of the principal amount so prepaid, plus accrued and unpaid interest, plus
the Make-Whole Amount, if any, determined for the prepayment date with respect
to such principal amount.  The Company will give each holder of Notes written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment.  Each
such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount, if any, due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation.  Two Business Days prior to such prepayment, the
 
18

--------------------------------------------------------------------------------

Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of the Make-Whole Amount as of the
specified prepayment date.
Section 8.3Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to the provisions of Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.
Section 8.4Maturity; Surrender, Etc.  In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
Make‑Whole Amount, if any.  From and after such date, unless the Company shall
fail to pay such principal amount when so due and payable, together with the
interest and Make‑Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue.  Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.5Purchase of Notes.  The Company will not, and will not permit any
Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of the Notes upon the
same terms and conditions.  Any such offer shall provide each holder of the
Notes with sufficient information to enable it to make an informed decision with
respect to such offer and shall remain open for at least 10 Business Days.  If
the holders of more than 50% of the outstanding principal amount of the Notes
accept such offer, the Company shall promptly notify the remaining holders of
such fact and the expiration date for the acceptance by such holders of such
offer shall be extended by the number of days necessary to give each such
remaining holder at least 5 Business Days from its receipt of such notice to
accept such offer.  The Company will promptly cancel all Notes acquired by it or
any Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant
to any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
Section 8.6Offer to Prepay Upon Sale of Assets.
(a)
Notice and Offer.  In the event of a sale, lease or other disposition of a
"substantial part" of the assets of the Company or any Restricted Subsidiary
where the Company has elected to apply the net proceeds of such sale, lease or
other disposition pursuant to Section 10.5(b), the Company shall, no later than
the 305th day following the date of such sale, lease or other disposition, give
written notice of such event (a "Sale of Assets Prepayment Event") to each
holder of Notes.  Such notice shall contain, and shall constitute, an
irrevocable offer to prepay a Ratable Portion of the Notes held by such holder
on the date specified in such notice (the "Sale of Assets Prepayment Date")
which date shall be a Business Day not less than 30 days and not more than 60
days after such notice.

19

--------------------------------------------------------------------------------

(b)
Acceptance and Payment.  A holder of Notes may accept or reject the offer to
prepay pursuant to this Section 8.6 by causing a notice of such acceptance or
rejection to be delivered to the Company at least 10 days prior to the Sale of
Assets Prepayment Date.  A failure by a holder of the Notes to respond to an
offer to prepay made pursuant to this Section 8.6 shall be deemed to constitute
a rejection of such offer by such holder.  If so accepted, such offered
prepayment in respect of the Ratable Portion of the Notes of each holder that
has accepted such offer shall be due and payable on the Sale of Assets
Prepayment Date.  Such offered prepayment shall be made at 100% of the aggregate
Ratable Portion of the Notes of each holder that has accepted such offer,
together with interest on that portion of the Notes then being prepaid accrued
to the Sale of Assets Prepayment Date but without any Make-Whole Amount.

(c)
Officer's Certificate.  Each offer to prepay the Notes pursuant to this Section
8.6 shall be accompanied by a certificate, executed by a Senior Financial
Officer of the Company and dated the date of such offer, specifying: (1) the
Sale of Assets Prepayment Date; (2) that such offer is being made pursuant to
this Section 8.6 and that the failure by a holder to respond to such offer by
the deadline established in Section 8.6(b) shall result in such offer to such
holder being deemed rejected; (3) the Ratable Portion of each such Note offered
to be prepaid; (4) the interest that would be due on the Ratable Portion of each
such Note offered to be prepaid, accrued to the Sale of Assets Prepayment Date;
(5) that the conditions of this Section 8.6 have been satisfied and (6) in
reasonable detail, a description of the nature and date of the Sale of Assets
Prepayment Event giving rise to such offer of prepayment.

Section 8.7Offer to Prepay Notes in the Event of a Change in Control.
(a)
Notice of Change in Control or Control Event.  The Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or any Control Event, give written notice of such Change
in Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to Section 8.7(b).  If a Change in Control
has occurred, such notice shall contain and constitute an offer by the Company
to prepay Notes as described in Section 8.7(c) and shall be accompanied by the
certificate described in Section 8.7(g).

(b)
Condition to Company Action.  The Company will not take any action that
consummates or finalizes a Change in Control unless (1) at least 30 days prior
to such action the Company shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes as described in
Section 8.7(c), accompanied by the certificate described in Section 8.7(g), and
(2) contemporaneously with such action, the Company prepays all Notes required
to be prepaid in accordance with this Section 8.7.

(c)
Offer to Prepay Notes.  The offer to prepay Notes contemplated by Sections
8.7(a) and (b) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, Notes held by each holder on a
date specified in such offer (the "Change in Control Proposed Prepayment Date").
 If such Change in Control Proposed Prepayment Date is in connection with an
offer contemplated by Section 8.7 (a), such date shall be a Business Day not
less than 30 days and not more than 60 days after the date of such offer (or if
the Change in Control Proposed Prepayment Date shall not be specified in such
offer, the Change in Control Proposed Prepayment Date shall be the Business Day
nearest to the 30th day after the date of such offer).

 
20

--------------------------------------------------------------------------------

(d)
Acceptance; Rejection.  A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
or rejection to be delivered to the Company at least five Business Days prior to
the Change in Control Proposed Prepayment Date.  A failure by a holder of Notes
to so respond to an offer to prepay made pursuant to this Section 8.7 shall be
deemed to constitute a rejection of such offer by such holder.

(e)
Prepayment.  Prepayment of the Notes to be prepaid pursuant to this Section 8.7
shall be at 100% of the principal amount of such Notes, together with accrued
and unpaid interest on such Notes accrued to the date of prepayment but without
any Make-Whole Amount.  The prepayment shall be made on the Change in Control
Proposed Prepayment Date, except as provided by Section 8.7(f).

(f)
Deferral Pending Change in Control.  The obligation of the Company to prepay
Notes pursuant to the offers required by Section 8.7(c) and accepted in
accordance with Section 8.7(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made.
 In the event that such Change in Control does not occur on the Change in
Control Proposed Prepayment Date in respect thereof, the prepayment shall be
deferred until, and shall be made on the date on which, such Change in Control
occurs.  The Company shall keep each holder of Notes reasonably and timely
informed of (1) any such deferral of the date of prepayment, (2) the date on
which such Change in Control and the prepayment are expected to occur and (3)
any determination by the Company that efforts to effect such Change in Control
have ceased or been abandoned (in which case the offers and acceptances made
pursuant to this Section 8.7 in respect of such Change in Control automatically
shall be deemed rescinded without penalty or other liability).

(g)
Officer's Certificate.  Each offer to prepay the Notes pursuant to this Section
8.7 shall be accompanied by an Officer's Certificate dated the date of such
offer, specifying (1) the Change in Control Proposed Prepayment Date, (2) that
such offer is made pursuant to this Section 8.7 and that failure by a holder to
respond to such offer by the deadline established in Section 8.7(d) shall result
in such offer to such holder being deemed rejected, (3) the principal amount of
each Note offered to be prepaid, (4) the interest that would be due on each Note
offered to be prepaid, accrued to the Change in Control Proposed Prepayment
Date, (5) that the conditions of this Section 8.7 have been fulfilled and (6) in
reasonable detail, the nature and date of the Change in Control.

 
21

--------------------------------------------------------------------------------

(h)
"Change in Control" shall mean if any person (as such term is used in Section
13(d) and Section 14(d)(2) of the Exchange Act as in effect on the Closing Date)
or persons constituting a group (as such term is used in Rule 13d-5 under the
Exchange Act as in effect on the Closing Date), become the "beneficial owners"
(as such term is used in Rule 13d-3 under the Exchange Act as in effect on the
Closing Date), directly or indirectly, of more than 50% of the total voting
power of all classes then outstanding of the Company's voting stock.

(i)
"Control Event" shall mean (1) the execution by the Company or any of its
Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control,
(2) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control or (3) the making of any
written offer by any "person" or "group" (as such terms are used in Section
13(d) and Section 14(d) of the Exchange Act as in effect on the Closing Date) to
the holders of equity interests of the Company or of any of its Affiliates,
which offer, if accepted by the requisite number of holders, would result in a
Change in Control.

Section 8.8Make‑Whole Amount.  The term "Make‑Whole Amount" shall mean, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note, minus the amount of such Called Principal, provided that the
Make‑Whole Amount may in no event be less than zero.  For the purposes of
determining the Make‑Whole Amount, the following terms have the following
meanings:
"Called Principal" shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2 or has become or is declared
to be immediately due and payable pursuant to Section 12.1, as the context
requires.
"Discounted Value" shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
"Reinvestment Yield" shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as "Page PX1"  (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities ("Reported") having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date.  If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities
 
22

--------------------------------------------------------------------------------

with the maturities (1) closest to and greater than such Remaining Average Life
and (2) closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.  
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then "Reinvestment Yield"
shall mean, with respect to the Called Principal of any Note, 0.50% over the
yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (i) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (ii) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life.  The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
"Remaining Average Life" shall mean, with respect to any Called Principal, the
number of years obtained by dividing (a) such Called Principal into (b) the sum
of the products obtained by multiplying (1) the principal component of each
Remaining Scheduled Payment with respect to such Called Principal by (2) the
number of years, computed on the basis of a 360-day year composed of twelve
30-day months and calculated to two decimal places, that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.
"Remaining Scheduled Payments" shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under such Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
"Settlement Date" shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
 
23

--------------------------------------------------------------------------------

SECTION 9.Affirmative Covenants.
The Company covenants that so long as any of the Notes are outstanding:
Section 9.1Compliance with Law.  Without limiting Section 10.7, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
Section 9.2Insurance.  The Company will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3Maintenance of Properties.  The Company will, and will cause each of
its Restricted Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
Section 9.4Payment of Taxes.  The Company will, and will cause each of its
Subsidiaries to, file all income tax or similar tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges
or levies payable by any of them, to the extent such taxes, assessments,
governmental charges or levies have become due and payable and before they have
become delinquent, provided that neither the Company nor any Subsidiary need pay
any such tax, assessment, governmental charge or levy if (a) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (b) the non-filing or
nonpayment, as the case may be, of all such taxes, assessments, governmental
 
24

--------------------------------------------------------------------------------

charges and levies in the aggregate would not reasonably be expected to have a
Material Adverse Effect.
Section 9.5Corporate Existence, Etc.  Subject to Section 10.4, the Company will
at all times preserve and keep in full force and effect its corporate existence.
 Subject to Sections 10.4 and 10.5, the Company will at all times preserve and
keep in full force and effect the corporate or other existence of each of its
Restricted Subsidiaries (unless merged into the Company or a Restricted
Subsidiary) and all rights and franchises of the Company and its Restricted
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate or
other existence, right or franchise would not, individually or in the aggregate,
have a Material Adverse Effect.
Section 9.6Notes to Rank Pari Passu.  The Notes and all other obligations under
this Agreement of the Company at all times shall remain direct and unsecured
obligations of the Company ranking pari passu in right of payment with all other
present and future unsecured Senior Debt (actual or contingent) of the Company.
Section 9.7Books and Records.  The Company will, and will cause each of its
Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be.
Section 9.8Designation of Subsidiaries.  The Company may from time to time cause
any Subsidiary (other than a Subsidiary Guarantor, if any) to be designated as
an Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
shall have occurred and be continuing under the terms of this Agreement and (b)
the Company and its Subsidiaries or Restricted Subsidiaries, as the case may be,
would be in compliance with all of the covenants set forth in this Section 9 and
Section 10 if tested on the date of such action and provided, further, that,
except as required in order for the Company to comply with the requirements of
Section 10.8, once a Subsidiary has been designated an Unrestricted Subsidiary
or a Restricted Subsidiary pursuant to this Section 9.8, it shall not thereafter
be redesignated as an Unrestricted Subsidiary or a Restricted Subsidiary on more
than one occasion.  Within 10 days following any designation described above,
the Company will deliver to each holder of Notes a notice of such designation
accompanied by a certificate signed by a Senior Financial Officer certifying
compliance with all requirements of this Section 9.8 and setting forth all
information required in order to establish such compliance.
Section 9.9Subsidiary Guarantors.
(a)
The Company will cause any Subsidiary which becomes an obligor, co-obligor or
guarantor in respect of Debt under any Material Credit Facility to deliver to
each of the holders of the Notes (concurrently with becoming an obligor,
co-obligor or guarantor in respect of Debt under such Material Credit Facility)
the following items:

(1)
a Subsidiary Guaranty;

 
25

--------------------------------------------------------------------------------

(2)
a certificate signed by an authorized Responsible Officer of the Company making
representations and warranties to the effect of those contained in Sections 5.2,
5.4, 5.6 and 5.7, with respect to such Subsidiary and such Subsidiary Guaranty,
as applicable; and

(3)
an opinion of counsel (who may be in-house counsel for the Company) addressed to
each of the holders of the Notes which opinion shall be satisfactory to the
Required Holders, to the effect that the Subsidiary Guaranty entered into by
such Subsidiary has been duly authorized, executed and delivered and that such
Subsidiary Guaranty constitutes the legal, valid and binding contract and
agreement of such Subsidiary enforceable in accordance with its terms, except as
an enforcement of such terms may be limited by bankruptcy, insolvency,
fraudulent conveyance and similar laws affecting the enforcement of creditors'
rights generally and by general equitable principles.

(b)
The holders of Notes agree to discharge and release any Subsidiary Guarantor
from its Subsidiary Guaranty upon the written request of the Company, provided
that (1) such Subsidiary Guarantor shall have been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under its Subsidiary Guaranty) as an obligor and guarantor under and
in respect of each Material Credit Facility and the Company so certifies to the
holders of Notes in a certificate of a Responsible Officer of the Company, (2)
at the time of such release and discharge, the Company shall have delivered a
certificate of a Responsible Officer of the Company to the holders of Notes
stating that no Default or Event of Default exists or will result from such
release and discharge and (3) if any fee or other form of consideration is given
to any party to any Material Credit Facility expressly for the purpose of its
release of such Subsidiary Guarantor, the holders of Notes shall receive
equivalent consideration.

SECTION 10.Negative Covenants.
The Company covenants that so long as any of the Notes are outstanding:
Section 10.1Consolidated Debt to Consolidated Total Capitalization.  The Company
will not, at any time, permit Consolidated Debt to exceed 60% of Consolidated
Total Capitalization.
Section 10.2Priority Debt.  The Company will not, at any time, permit the
aggregate amount of all Priority Debt to exceed an amount equal to 20% of
Consolidated Net Worth determined as of the end of the then most recently ended
fiscal quarter of the Company.
Section 10.3Limitation on Liens.  The Company will not, and will not permit any
Restricted Subsidiary to, directly or indirectly create, incur, assume or permit
to exist (upon the happening of a contingency or otherwise) any Lien on or with
respect to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
Restricted Subsidiary, whether now owned or held or hereafter acquired, or any
income or profits therefrom, or assign or otherwise convey any right to
 
26

--------------------------------------------------------------------------------

receive income or profits (unless it makes, or causes to be made, effective
provision whereby the Notes (and any guaranty delivered in connection therewith)
will be equally and ratably secured with any and all other obligations thereby
secured pursuant to documentation reasonably acceptable to the Required Holders
in substance and in form, including, without limitation, an intercreditor
agreement and opinions of counsel to the Company and/or any such Restricted
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Required Holders and, in any such case, the Notes shall have the benefit, to
the fullest extent that, and with such priority as, the holders of the Notes may
be entitled under applicable law, of an equitable Lien on such property),
except:
(a)
Liens for taxes, assessments or other governmental charges that are not yet due
and payable or the payment of which is not at the time required by Section 9.4;

(b)
Liens incidental to the conduct of business or the ownership of properties and
assets (including landlords', carriers', warehousemen's, mechanics',
materialmen's and other similar Liens for sums not yet due and payable) and
Liens to secure the performance of bids, tenders, leases or trade contracts or
to secure statutory obligations (including obligations under workers
compensation, unemployment insurance and other social security legislation),
surety or appeal bonds or other Liens incurred in the ordinary course of
business and not in connection with the borrowing of money;

(c)
leases or subleases granted to others, easements, rights-of-way, restrictions
and other similar charges or encumbrances, in each case incidental to the
ownership of property or assets or the ordinary conduct of the business of the
Company or any Restricted Subsidiary, and Liens incidental to minor survey
exceptions and the like, provided that such Liens do not, in the aggregate,
materially detract from the value of such property;

(d)
any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

(e)
Liens securing Debt of a Restricted Subsidiary to the Company or to another
Restricted Subsidiary;

(f)
Liens existing on the Closing Date and reflected in Schedule 10.3;

(g)
Liens incurred after the Closing Date given to secure the payment of the
purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Restricted
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or improvement thereon or Liens incurred within 365 days
of such acquisition or completion of such construction or improvement; provided
that (1) the Lien shall attach solely to the property acquired, purchased,
constructed or improved, (2) at the time of acquisition, construction or
improvement of such property (or, in the case of any Lien incurred within 365
days of such acquisition or completion of such construction or improvement, at
the time of the incurrence of the Debt secured by such Lien), the aggregate
amount remaining unpaid on all Debt secured by Liens on such property, whether
or not assumed by the Company or a Restricted Subsidiary, shall not exceed the
lesser of (i) the cost of such acquisition, construction or improvement or
(ii) the fair market value at the time such property is acquired or constructed
or improvement of such property is completed, as the case may be, (as determined
in good faith by one or more officers of the Company or such Restricted
Subsidiary to whom authority to enter into the transaction has been delegated by
the board of directors of the Company or such Restricted Subsidiary), (3) the
aggregate principal amount of all Debt secured by such Liens would be permitted
by the limitation set forth in Section 10.1 and (4) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing;

 
27

--------------------------------------------------------------------------------

(h)
any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Restricted Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Restricted Subsidiary at the time such property is so acquired
(whether or not the Debt secured thereby shall have been assumed); provided that
(1) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person becoming a Subsidiary or such acquisition
of property, (2) each such Lien shall extend solely to the item or items of
property so acquired and, if required by the terms of the instrument originally
creating such Lien, other property which is an improvement to or is acquired for
specific use in connection with such acquired property, (3) the aggregate
principal amount of all Debt secured by such Liens would be permitted by the
limitation set forth in Section 10.1 and (4) at the time of such incurrence and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing;

(i)
any extensions, renewals or replacements of any Lien permitted by the preceding
paragraphs (f), (g) and (h) of this Section 10.3; provided that (1) no
additional property shall be encumbered by such Liens, (2) the unpaid principal
amount of the Debt or other obligations secured thereby shall not be increased
or the maturity thereof reduced and (3) at such time and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing; and

(j)
other Liens not otherwise permitted by paragraphs (a) through (i), inclusive, of
this Section 10.3 securing Debt; provided that (1) the aggregate principal
amount of all Debt secured by such Liens shall be permitted by the limitations
set forth in Sections 10.1 and 10.2 and (2) at the time of such incurrence and
after giving effect thereto, no Default or Event of Default shall have occurred
or be continuing; and provided further that, notwithstanding the foregoing, the
Company will not, and will not permit any of its Restricted Subsidiaries to,
secure any Debt outstanding under or pursuant to any Material Credit Facility
pursuant to this Section 10.3(j) unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Debt pursuant to documentation reasonably acceptable to the
Required Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to the Company and/or any such
Restricted Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders.

 
28

--------------------------------------------------------------------------------

Section 10.4Merger and Consolidation.  The Company will not, and will not permit
any Restricted Subsidiary to, consolidate with or merge with any other Person or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person; provided that:
(a)            any Restricted Subsidiary may (1) consolidate with or merge with,
or convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to, (i) the Company or another Restricted
Subsidiary so long as in any merger or consolidation involving the Company, the
Company shall be the surviving or continuing corporation or (ii) any other
Person so long as the surviving or continuing entity is a Restricted Subsidiary
or (2) convey, transfer or lease all of its assets in compliance with the
provisions of Section 10.5; and
(b)            the Company may consolidate or merge with, or convey, transfer or
lease all or substantially all of its assets in a single transaction or series
of transactions to, any Person so long as:
(1)
the successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be (the "Successor
Corporation"), shall be a solvent entity organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia;

(2)
if the Successor Corporation is not the Company, (i) such Successor Corporation
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
this Agreement and the Notes (pursuant to such agreements and instruments as
shall be reasonably satisfactory to the Required Holders) and (ii) each
Subsidiary Guarantor, if any, shall have reaffirmed in writing its obligations
under its Subsidiary Guaranty; and

(3)
immediately before and after giving effect to such transaction no Default or
Event of Default shall have occurred and be continuing.

Section 10.5Sales of Assets.  The Company will not, and will not permit any
Restricted Subsidiary to, sell, lease or otherwise dispose of any substantial
part (as defined below) of the assets (including capital stock or similar equity
interests of Subsidiaries) of the Company and its Restricted Subsidiaries;
provided, however, that the Company or any Restricted Subsidiary may sell, lease
or otherwise dispose of assets constituting a substantial part of the assets of
the Company and its Restricted Subsidiaries if such assets are sold for fair
market value and, at such time and after giving effect thereto, no Default or
Event of Default shall have occurred and be
 
29

--------------------------------------------------------------------------------

continuing and an amount equal to the net proceeds received from such sale,
lease or other disposition (but only with respect to that portion of such assets
that exceeds the definition of "substantial part" set forth below) shall be used
within 365 days of such sale, lease or disposition, in any combination:
(a)            to acquire productive assets used or useful in carrying on the
business of the Company and its Restricted Subsidiaries and having a fair market
value at least equal to the fair market value of such assets sold, leased or
otherwise disposed of; and/or
(b)            to prepay or retire Senior Debt of the Company and/or a
Restricted Subsidiary, provided that in the course of making such application
the Company shall offer to prepay each outstanding Note in accordance with
Section 8.6 in a principal amount which equals the Ratable Portion for such
Note.  If any holder of a Note fails to accept such offer of prepayment, then
the Company shall prepay or pay or cause to prepay or pay additional Debt of the
Company or a Restricted Subsidiary, other than Subordinated Debt, in an amount
equal to the Ratable Portion for such Note.
As used in this Section 10.5, a sale, lease or other disposition of assets shall
be deemed to be a "substantial part" of the assets of the Company and its
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Company
and its Restricted Subsidiaries during the period of 12 consecutive months
ending on the date of such sale, lease or other disposition, exceeds 10% of the
book value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a "substantial part"
(1) any sale, lease or other disposition of assets in the ordinary course of
business of the Company and its Restricted Subsidiaries, (2) any sale, lease or
other disposition of assets from the Company to a Restricted Subsidiary or from
any Restricted Subsidiary to the Company or another Restricted Subsidiary and
(3) any sale of property acquired or constructed by the Company or any
Restricted Subsidiary after the Closing Date to any Person within 365 days
following the acquisition or completion of construction of such property by the
Company or such Restricted Subsidiary if the Company or such Restricted
Subsidiary shall concurrently with such sale, lease such property, as lessee.
Section 10.6Transactions with Affiliates.  The Company will not, and will not
permit any Restricted Subsidiary to, enter into directly or indirectly any
Material transaction or Material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or a Restricted Subsidiary), except pursuant to the reasonable requirements of
the Company's or such Restricted Subsidiary's business and upon fair and
reasonable terms that are not materially less favorable to the Company or such
Restricted Subsidiary than would be obtainable in a comparable arm's-length
transaction with a Person not an Affiliate.
Section 10.7Terrorism Sanctions Regulations.  The Company will not, and will not
permit any Controlled Entity to, (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, (b) directly or indirectly to have any
 
30

--------------------------------------------------------------------------------

investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (1) would
cause any holder to be in violation of any law or regulation applicable to such
holder, or (2) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (c) engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.
Section 10.8Limitation on Unrestricted Subsidiaries.  The Company will not, at
any time, permit (a) the total assets of all Unrestricted Subsidiaries to
constitute more than 10% of the consolidated total assets of the Company and its
Subsidiaries or (b) the gross revenues of all Unrestricted Subsidiaries to
account for more than 10% of the consolidated gross revenues of the Company and
its Subsidiaries, determined in each case in accordance with GAAP.
SECTION 11.Events of Default.
An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:
(a)
the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

(b)
the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or

(c)
(1) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10 or (2) any Subsidiary Guarantor
defaults in the performance of or compliance with any term of its Subsidiary
Guaranty beyond any period of grace or cure period provided with respect
thereto; or

(d)
the Company defaults in the performance of or compliance with any term contained
herein (other than those referred to in paragraphs (a), (b) and (c) of this
Section 11) and such default is not remedied within 30 days after the earlier of
(1) a Responsible Officer obtaining actual knowledge of such default and (2) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a "notice of default" and to refer
specifically to this paragraph (d) of Section 11); or

(e)
any Subsidiary Guaranty ceases to be a legally valid, binding and enforceable
obligation or contract of a Subsidiary Guarantor (other than a Subsidiary
Guarantor released in accordance with the terms of Section 9.9(b) hereof), or
any Subsidiary Guarantor or any party by, through or on account of any such
Person, challenges the validity, binding nature or enforceability of its
Subsidiary Guaranty; or

(f)
any representation or warranty made in writing by or on behalf of the Company or
any Subsidiary Guarantor or by any officer of the Company or any Subsidiary
Guarantor in this Agreement, any Subsidiary Guaranty or in any writing furnished
in connection with the transactions contemplated hereby or thereby proves to
have been false or incorrect in any material respect on the date as of which
made; or

 
31

--------------------------------------------------------------------------------

(g)
(1) the Company or any Material Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest (in the payment amount of at least $100,000) on
any Debt other than the Notes that is outstanding in an aggregate principal
amount of at least $15,000,000 beyond any period of grace provided with respect
thereto, (2) the Company or any Material Subsidiary is in default in the
performance of or compliance with any term of any instrument, mortgage,
indenture or other agreement relating to any Debt other than the Notes in an
aggregate principal amount of at least $15,000,000 or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared due and payable before its stated maturity or before its
regularly scheduled dates of payment or (3) as a consequence of the occurrence
or continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), the
Company or any Material Subsidiary has become obligated to purchase or repay
Debt other than the Notes before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $15,000,000; or

(h)
the Company or any Material Subsidiary (1) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (2) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated or (6) takes corporate action for the purpose of
any of the foregoing; or

(i)
a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Material Subsidiary, or any such
petition shall be filed against the Company or any Material Subsidiary and such
petition shall not be dismissed or stayed within 60 days or is not dismissed
within 60 days after the expiration of such stay; or

(j)
a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $15,000,000 are rendered against one or more of
the Company or its Material Subsidiaries and which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or

 
32

--------------------------------------------------------------------------------

(k)
if (1) any Plan shall fail to satisfy the minimum funding standards of ERISA or
the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (2) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under Section 4042 of ERISA to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (3) the
aggregate "amount of unfunded benefit liabilities" (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that would reasonably be expected to
have a Material Adverse Effect, (4) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (5) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan or (6) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (1)
through (6) above, either individually or together with any other such event or
events, would reasonably be expected to have a Material Adverse Effect.

As used in Section 11(k), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
SECTION 12.Remedies on Default, Etc.
Section 12.1Acceleration.
(a)
If an Event of Default with respect to the Company described in paragraph (h) or
(i) of Section 11 (other than an Event of Default described in clause (1) of
paragraph (h) or described in clause (6) of paragraph (h) by virtue of the fact
that such clause encompasses clause (1) of paragraph (h)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

(b)
If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c)
If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Company, declare all the
Notes held by such holder or holders to be immediately due and payable.

 
33

--------------------------------------------------------------------------------

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the
applicable Default Rate) and (2) the Make-Whole Amount, if any, determined in
respect of such principal amount (to the full extent permitted by applicable
law), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
 The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for), and that the
provision for payment of a Make-Whole Amount, if any, by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
Section 12.2Other Remedies.  If any Default or Event of Default has occurred and
is continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in any
Subsidiary Guaranty or in any Note, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.
Section 12.3Rescission.  At any time after any Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make‑Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make‑Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the applicable Default Rate, (b) neither the Company nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than non-payment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17 and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to any
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder's rights, powers or remedies.  No right, power or remedy conferred
by this Agreement, by any Subsidiary Guaranty or by any Note upon any holder
thereof shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses
 
34

--------------------------------------------------------------------------------

of such holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys' fees, expenses and
disbursements.
SECTION 13.Registration; Exchange; Substitution of Notes.
Section 13.1Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner's option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement.  Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary.  The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 13.2Transfer and Exchange of Notes.  Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(3)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder's attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company's expense (except as provided below),
one or more new Notes of the same series (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of the Note of the same series originally issued hereunder.  Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon.  The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes.  Notes shall not be transferred in denominations of
less than $1,000,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a series, one Note of
such series may be in a denomination of less than $1,000,000.  Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Sections 6.2 and
6.3.
Section 13.3Replacement of Notes.  Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(3)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
 
35

--------------------------------------------------------------------------------

(a)
in the case of loss, theft or destruction, of indemnity reasonably satisfactory
to it (provided that if the holder of such Note is, or is a nominee for, an
original Purchaser, another holder of a Note with a minimum net worth of at
least $50,000,000 or a Qualified Institutional Buyer, such Person's own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b)
in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver not more than 10
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
SECTION 14.Payments on Notes.
Section 14.1Place of Payment.  Subject to Section 14.2, payments of principal,
Make‑Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of America,
N.A. in such jurisdiction.  The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2Home Office Payment.  So long as any Purchaser or such Person's
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose for such Purchaser on Schedule A hereto, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1.  Prior to any sale or other disposition of any Note held by any
Purchaser or such Person's nominee, such Person will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2.  The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note.
SECTION 15.Expenses, Etc.
Section 15.1Transaction Expenses.  Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys' fees of a special counsel for the Purchasers and, if
reasonably required by the Required
 
36

--------------------------------------------------------------------------------

Holders, local or other counsel) incurred by each Purchaser and each other
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement, any
Subsidiary Guaranty or the Notes (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the reasonable
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any Subsidiary
Guaranty or the Notes or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, any
Subsidiary Guaranty or the Notes, or by reason of being a holder of any Note and
(b) the reasonable costs and expenses, including financial advisors' fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes.  The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of its Notes).
Section 15.2Survival.  The obligations of the Company under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes
and the termination of this Agreement.
SECTION 16.Survival of Representations and Warranties; Entire Agreement.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note and may be relied upon by any subsequent holder of any Note, regardless
of any investigation made at any time by or on behalf of any Purchaser or any
other holder of any Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement and the Notes
embody the entire agreement and understanding between the Purchasers and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
SECTION 17.Amendment and Waiver.
Section 17.1Requirements.
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
only with the written consent of the Company and the Required Holders, except
that (a) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4,
5, 6 or 21 hereof, or any defined term (as it is used in any such Section), will
be effective as to any holder of Notes unless consented to by such holder of
Notes in writing and (b) no such amendment or waiver may, without the written
consent of all of the holders of Notes at the time outstanding, (1) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal
37

--------------------------------------------------------------------------------

of, or reduce the rate or change the time of payment or method of computation of
(i) interest on the Notes (if such change results in a decrease in the interest
rate) or (ii) the Make‑Whole Amount, (2) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver or (3) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.
Section 17.2Solicitation of Holders of Notes.
(a)
Solicitation.  The Company will provide each holder of the Notes (irrespective
of the amount of Notes then owned by it) with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof, of any
Subsidiary Guaranty or of the Notes.  The Company will deliver executed or true
and correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 17 or any Subsidiary Guaranty to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

(b)
Payment.  The Company will not, directly or indirectly, pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof, of any Subsidiary Guaranty or of any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
is concurrently provided, on the same terms, ratably to each holder of Notes
then outstanding even if such holder did not consent to such waiver or
amendment.

(c)
Consent in Contemplation of Transfer.  Any consent made pursuant to this Section
17 or any Subsidiary Guaranty by a holder of Notes that has transferred or has
agreed to transfer its Notes to the Company or any Affiliate and has provided or
has agreed to provide such written consent as a condition to such transfer shall
be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

Section 17.3Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between the Company and the holder of any Note nor any delay in
exercising
 
38

--------------------------------------------------------------------------------

any rights hereunder, under any Subsidiary Guaranty or under any Note shall
operate as a waiver of any rights of any holder of such Note.  As used herein,
the term "this Agreement" and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.
Section 17.4Notes Held by Company, Etc.  Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein, in any
Subsidiary Guaranty or in the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 18.Notices.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
(1)
if to any Purchaser or its nominee, to such Purchaser or its nominee at the
address specified for such communications in Schedule A to this Agreement, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing pursuant to this Section 18;

(2)
if to any other holder of any Note, to such holder at such address as such other
holder shall have specified to the Company in writing pursuant to this
Section 18; or

(3)
if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the General Counsel, or at such other address as the
Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.Reproduction of Documents.
This Agreement and all documents relating hereto, including, without limitation,
(a)  consents, waivers and modifications that may hereafter be executed,
(b) documents received by any Purchaser on the Closing Date (except the Notes
themselves) and (c) financial statements, certificates and other information
previously or hereafter furnished to any holder of Notes, may be reproduced by
such holder by any photographic, photostatic, electronic, digital, or other
similar process and such holder may destroy any original document so reproduced.
 The Company agrees and stipulates that, to the extent permitted by applicable
law, any such
 
39

--------------------------------------------------------------------------------

reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.
 This Section 19 shall not prohibit the Company or any other holder of Notes
from contesting any such reproduction to the same extent that it could contest
the original, or from introducing evidence to demonstrate the inaccuracy of any
such reproduction.
SECTION 20.Confidential Information.
For the purposes of this Section 20, "Confidential Information" shall mean
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser's behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (1) such
Purchaser's directors, trustees, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by such Purchaser's Notes),
(2) such Purchaser's auditors, financial advisors and other professional
advisors who agree in writing to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (3) any other
holder of any Note, (4) any Institutional Investor to which such Purchaser sells
or offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (5) any Person
from which such Purchaser offers to purchase any security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (6) any federal
or state regulatory authority having jurisdiction over such Purchaser, (7) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser's investment portfolio or (8) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (ii) in response to
any subpoena or other legal process, (iii) in connection with any litigation to
which such Purchaser is a party or (iv) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser's Notes, any
Subsidiary Guaranty or this Agreement.  Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this
 
40

--------------------------------------------------------------------------------

Agreement.  On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
SECTION 21.Substitution of Purchaser.
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate's agreement to be bound by this
Agreement, and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
"Purchaser" in this Agreement (other than in this Section 21) shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.
SECTION 22.Miscellaneous.
Section 22.1Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make‑Whole Amount, if any, or interest on any Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; provided that if the maturity date of any
Note is a date other than a Business Day, the payment otherwise due on such
maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.
 
41

--------------------------------------------------------------------------------

 
Section 22.3Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (b) all financial statements shall be prepared in accordance with
GAAP.  For purposes of determining compliance with this Agreement (including,
without limitation, Section 9, Section 10 and the definition of "Debt"), any
election by the Company to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.
Section 22.4Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
Section 22.5Construction.  Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant.  Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 22.6Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.7Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.8Jurisdiction and Process; Waiver of Jury Trial.
(a)
The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 
42

--------------------------------------------------------------------------------

(b)
The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18(3) or at such other
address of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (1) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (2) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
 Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c)
Nothing in this Section 22.8 shall affect the right of any holder of a Note to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d)
The parties hereto hereby waive trial by jury in any action brought on or with
respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

*   *   *   *   *
43

--------------------------------------------------------------------------------

--




The execution hereof by the Purchasers shall constitute a contract among the
Company and the Purchasers for the uses and purposes hereinabove set forth.  


Very truly yours,


Minerals Technologies Inc.




By  /s/  Douglas T. Dietrich
Its:  Senior Vice President
 Finance & Treasury
Chief Financial Officer




By  /s/  Thomas J. Meek
Its:  Sr. Vice Pres. – General Counsel
 


[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------



Accepted as of the date first written above.  


New York Life Insurance Company


By  /s/  Jessica L. Maizel
Its:  Corporate Vice President






New York Life Insurance and Annuity
  Corporation


By:  New York Investment Management LLC,
its Investment Manager


By  /s/  Jessica L. Maizel
Its:  Director






New York Life Insurance and Annuity
  Corporation Institutionally Owned Life    Insurance Separate Account (BOLI30C)


By:  New York Investment Management LLC,
its Investment Manager


By  /s/  Jessica L. Maizel
Its:  Director
 


[Signature Page to Note Purchase Agreement]


--------------------------------------------------------------------------------



Accepted as of the date first written above.  




Forethought Life Insurance Company


By:  Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:  Prudential Private Placement Investors,
Inc. (as its General Partner)


By  /s/  Eric Seward
Its:  Vice President






Prudential Retirement Insurance and Annuity Company


By:  Prudential Investment Management, Inc.,
as investment manager


By:  /s/  Eric Seward
Its:  Vice President






Prudential Arizona Reinsurance Captive Company


By:  Prudential Investment Management, Inc.,
as investment manager


By:  /s/  Eric Seward
Its:  Vice President
 
[Signature Page to Note Purchase Agreement]
 

--------------------------------------------------------------------------------



Accepted as of the date first written above.  


Physicians Mutual Insurance Company


By:  Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:  Prudential Private Placement Investors,
Inc. (as its General Partner)


By  /s/  Eric Seward
Its:  Vice President






The Prudential Insurance Company of America


By  /s/  Eric Seward
Its:  Vice President








United of Omaha Life Insurance Company


By:  /s/  Curtis R. Caldwell
Its:  Senior Vice President








Great-West Life & Annuity Insurance
Company


By:/s/  Tad Anderson
Its:  Assistant Vice President, Investments


By:  /s/  Ward Argust
Its:  Manager, Investments
 
 


[Signature Page to Note Purchase Agreement]

--------------------------------------------------------------------------------



Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
"Affiliate" shall mean, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person.  As used in this definition, "Control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.  Unless the context otherwise clearly
requires, any reference to an "Affiliate" is a reference to an Affiliate of the
Company.
"Anti-Corruption Laws" is defined in Section 5.16(d)(1). 
"Anti-Money Laundering Laws" is defined in Section 5.16(c). 
"Bank Credit Agreement" shall mean each of (a) the Offering Basis Loan Agreement
dated as of August 1, 2013 by the Company in favor of Wells Fargo Bank, National
Association, as amended, restated, joined, supplemented or otherwise modified
from time to time, and any renewals, extensions or replacements thereof, (b) the
Uncommitted Line of Credit Agreement dated as of June 26, 2013 by the Company in
favor of Bank of America, N.A., as amended, restated, joined, supplemented or
otherwise modified from time to time, and any renewals, extensions or
replacements thereof and (c) the Advised Line of Credit Note dated as of August
1, 2013 by the Company in favor of JPMorgan Chase Bank, National Association, as
amended, restated, joined, supplemented or otherwise modified from time to time,
and any renewals, extensions or replacements thereof.
"Blocked Person" is defined in Section 5.16(a).
"Business Day" shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
"Capital Lease" shall mean, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
"Capital Lease Obligation" shall mean, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
"Change in Control" is defined in Section 8.7(h).
"Change in Control Proposed Prepayment Date" is defined in Section 8.7(a).
"CISADA" shall mean the Comprehensive Iran Sanctions, Accountability and
Divestment Act, as amended from time to time.
SCHEDULE B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

"Closing Date" is defined in Section 3.
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
"Company" is defined in the first paragraph of this Agreement and includes any
Successor Corporation.
"Confidential Information" is defined in Section 20.
"Consolidated Debt" shall mean, as of any date of determination, the total of
all Debt of the Company and its Restricted Subsidiaries outstanding on such
date, after eliminating all offsetting debits and credits between the Company
and its Restricted Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of the
Company and its Restricted Subsidiaries in accordance with GAAP.
"Consolidated Net Worth" shall mean, as of the date of any determination, the
total stockholders' equity of the Company and its Restricted Subsidiaries that
would be shown as stockholders' equity on a consolidated balance sheet of the
Company and its Restricted Subsidiaries at such time prepared in accordance with
GAAP.
"Consolidated Total Assets" shall mean, as of any date of determination, the
total amount of all assets of the Company and its Restricted Subsidiaries, that
would be shown on a consolidated balance sheet of the Company and its Restricted
Subsidiaries as of such date prepared in accordance with GAAP.
"Consolidated Total Capitalization" shall mean, as of any date of determination,
the sum of (a) Consolidated Net Worth plus (b) Consolidated Debt.
"Control Event" is defined in Section 8.7(i).
"Controlled Entity" shall mean (a) any of the Subsidiaries of the Company and
any of their or the Company's respective Controlled Affiliates and (b) if the
Company has a parent company, such parent company and its Controlled Affiliates.
 As used in this definition, "Control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
"Debt" shall mean, with respect to any Person, without duplication,
(a)  its liabilities for borrowed money;
(b)  its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable and other accrued liabilities arising in
the ordinary course of business but including, without limitation, all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property);
 
B-2

--------------------------------------------------------------------------------

(c)  its Capital Lease Obligations;
(d)  liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and
(e)  Guarantees by such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.
"Default" shall mean an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
"Default Rate" shall mean, with respect to any Note, that rate of interest that
is the greater of (a) 2.00% per annum above the rate of interest stated in
clause (a) of the first paragraph of such Note and (b) 2.00% per annum above the
rate of interest publicly announced by Bank of America, N.A. in New York, New
York as its "reference" rate.
"Disclosure Documents" is defined in Section 5.3.
"EDGAR" means the SEC's Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
"Environmental Laws" shall mean any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
"ERISA Affiliate" shall mean any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under Section 414
of the Code.
"Event of Default" is defined in Section 11.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
"Form 10-K" is defined in Section 7.1(b).
"Form 10-Q" is defined in Section 7.1(a).
"GAAP" shall mean generally accepted accounting principles as in effect from
time to time in the United States of America.
"Governmental Authority" shall mean
 
B-3

--------------------------------------------------------------------------------

(a)  the government of
(1)  the United States of America or any state or other political subdivision
thereof, or
(2)  any other jurisdiction in which the Company or any Restricted Subsidiary
conducts all or any part of its business, or which has jurisdiction over any
properties of the Company or any Restricted Subsidiary, or
(b)  any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
"Governmental Official" shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity.
"Guaranty" shall mean, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including, without limitation, obligations incurred
through an agreement, contingent or otherwise, by such Person:
(a)  to purchase such Debt or obligation or any property constituting security
therefor primarily for the purpose of assuring the owner of such Debt or
obligation of the ability of any other Person to make payment of such Debt or
obligation;
(b)  to advance or supply funds (1) for the purchase or payment of such Debt or
obligation or (2) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;
(c)  to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Debt or obligation of the ability of any
other Person to make payment of the Debt or obligation; or
(d)  otherwise to assure the owner of such Debt or obligation against loss in
respect thereof.
In any computation of the Debt or other liabilities of the obligor under any
Guaranty, the Debt or other obligations that are the subject of such Guaranty
shall be assumed to be direct obligations of such obligor, provided that the
amount of such Debt outstanding for purposes of this Agreement shall not exceed
the maximum amount of Debt that is the subject of such Guaranty.  
"Hazardous Material" shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be
 
B-4

--------------------------------------------------------------------------------

required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable law including, but not limited to,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
"holder" shall mean, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.
"INHAM Exemption" is defined in Section 6.3(e).
"Institutional Investor" shall mean (a) any original purchaser of a Note,
(b) any holder of a Note holding (together with one or more of its affiliates)
more than $2,000,000 of the aggregate principal amount of the Notes then
outstanding, (c) any bank, trust company, savings and loan association or other
financial institution, any pension plan, any investment company, any insurance
company, any broker or dealer, or any other similar financial institution or
entity, regardless of legal form and (d) any Related Fund of any holder of any
Note.
"Lien" shall mean, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement (other than an operating
lease) or Capital Lease, upon or with respect to any property or asset of such
Person (including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).  
"Make-Whole Amount" is defined in Section 8.8.
"Material" shall mean material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries, taken as a whole.
"Material Adverse Effect" shall mean a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Company to perform its obligations under this Agreement and the Notes or
(c) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.
"Material Credit Facility" shall mean, as to the Company and its Subsidiaries,
(a)  each Bank Credit Agreement; and
(b)  any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the Closing Date by the Company or any
Subsidiary, or in respect of which the Company or any Subsidiary is an obligor
or otherwise provides a guarantee or other credit support ("Credit Facility"),
in a principal amount outstanding or available for borrowing equal to or greater
than $50,000,000; and if no Credit Facility or
 
B-5

--------------------------------------------------------------------------------

Credit Facilities equal or exceed such amounts, then the largest Credit Facility
shall be deemed to be a Material Credit Facility.
"Material Subsidiary" shall mean, at any time, (a) any Subsidiary Guarantor and
(b) any other Restricted Subsidiary of the Company which, together with all
other Restricted Subsidiaries of such Restricted Subsidiary, would at such time
constitute a "significant subsidiary" (as such term is defined in Regulation S-X
of the SEC as in effect on the Closing Date).
"Memorandum" is defined in Section 5.3.
"Multiemployer Plan" shall mean any Plan that is a "multiemployer plan" (as such
term is defined in Section 4001(a)(3) of ERISA).
"NAIC" shall mean the National Association of Insurance Commissioners or any
successor thereto.
"NAIC Annual Statement" is defined in Section 5.3(a).
"Notes" is defined in Section 1.1.
"OFAC" is defined in Section 5.16(a).
"OFAC Listed Person" is defined in Section 5.16(a).
"OFAC Sanctions Program" shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
"Officer's Certificate" shall mean a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.
"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
"Person" shall mean an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
"Plan" shall mean an "employee benefit plan" (as defined in Section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
"Priority Debt" shall mean (without duplication), as of the date of any
determination thereof, the sum of (a) all unsecured Debt of Restricted
Subsidiaries (including all Guaranties of Debt of the Company) but excluding
(1) unsecured Debt owing to the Company or any other
 
B-6

--------------------------------------------------------------------------------

Restricted Subsidiary, (2) unsecured Debt outstanding at the time such Person
became a Restricted Subsidiary (other than an Unrestricted Subsidiary which is
designated or redesignated as a Restricted Subsidiary pursuant to Section 9.8),
provided that such Debt shall have not been incurred in contemplation of such
Person becoming a Restricted Subsidiary and (3) all Guaranties of Debt of the
Company by any Restricted Subsidiary which has also guaranteed the Notes
pursuant to a Subsidiary Guaranty and (b) all Debt of the Company and its
Restricted Subsidiaries secured by Liens other than Debt secured by Liens
permitted by subparagraphs (a) through (i), inclusive, of Section 10.3.
"property" or "properties" shall mean, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.
"PTE" is defined in Section 6.3(a).
"Purchasers" shall mean the purchasers of the Notes named in Schedule A;
provided, however, that any Purchaser of a Note that ceases to be the registered
holder or a beneficial owner (through a nominee) of such Note as the result of a
transfer thereof pursuant to Section 13.2 shall cease to be included within the
meaning of "Purchaser" of such Note for the purposes of this Agreement upon such
transfer.
"QPAM Exemption" is defined in Section 6.3(d).
"Qualified Institutional Buyer" shall mean any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.
"Ratable Portion" for any Note shall mean an amount equal to the product of
(a) the net proceeds from a sale of assets being applied to the payment or
prepayment of Debt pursuant to Section 10.5(b) multiplied by (b) a fraction, the
numerator of which is the aggregate outstanding principal amount of such Note
and the denominator of which is the aggregate outstanding principal amount of
all Senior Debt.
"Related Fund" shall mean, with respect to any holder of any Note, any fund or
entity that (a) invests in securities or bank loans and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.
"Required Holders" shall mean, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).
"Responsible Officer" shall mean any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
"Restricted Subsidiary" shall mean (a) any Subsidiary that is a Subsidiary
Guarantor and (b) any other Subsidiary (1) in which at least a majority of the
voting securities are owned by the Company and/or one or more wholly-owned
Restricted Subsidiaries and (2) which the Company
 
B-7

--------------------------------------------------------------------------------

has not designated as an Unrestricted Subsidiary on the Closing Date or by
notice in writing given to the holders of Notes in accordance with the
provisions of Section 9.8.  
"Sale of Assets Prepayment Date" is defined in Section 8.6(a).
"Sale of Assets Prepayment Event" is defined in Section 8.6(a).
"SEC" shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
"Securities Act" shall mean the Securities Act of 1933, as amended from time to
time.
"Senior Debt" shall mean, as of any date of determination thereof, all
Consolidated Debt, other than Subordinated Debt.
"Senior Financial Officer" shall mean the chief financial officer, director of
treasury, principal accounting officer, treasurer, assistant treasurer or
controller of the Company.
"Series A Notes" is defined in Section 1.1.
"Series B Notes" is defined in Section 1.1.
"Source" is defined in Section 6.3.
"Subordinated Debt" shall mean all unsecured Debt of the Company or a Subsidiary
Guarantor, as the case may be, which shall contain or have applicable thereto
subordination provisions providing for the subordination thereof to other Debt
of the Company (including, without limitation, the obligations of the Company
under this Agreement or the Notes) or such Subsidiary Guarantor (including,
without limitation, the obligations of such Subsidiary Guarantor under its
Subsidiary Guaranty).
"Subsidiary" shall mean, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries).  Unless the context otherwise clearly requires, any
reference to a "Subsidiary" is a reference to a Subsidiary of the Company.
"Subsidiary Guarantor" shall mean each Subsidiary which is party to a Subsidiary
Guaranty.
"Subsidiary Guaranty" shall mean a subsidiary guaranty agreement in form and
substance satisfactory to the Required Holders.
 
B-8

--------------------------------------------------------------------------------

"Successor Corporation" is defined in Section 10.4(b)(1).
"SVO" shall mean the Securities Valuation Office of the NAIC or any successor to
such office.
"Unrestricted Subsidiary" shall mean any Subsidiary so designated by the Company
on the Closing Date or by notice in writing given to the holders of Notes in
accordance with the provisions of Section 9.8.
"USA PATRIOT Act" shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
"U.S. Economic Sanctions" is defined in Section 5.16(a).
B-9

--------------------------------------------------------------------------------

 


Form of Series A Note


Minerals Technologies Inc.


3.46% Senior Note, Series A, due October 7, 2020


No.  AR-_____  ________ __, 20__
$__________  PPN 603158 B@4
For value received, the undersigned, Minerals Technologies Inc. (herein called
the "Company"), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to _____________________ or registered
assigns, the principal sum of ______________ Dollars (or so much thereof as
shall not have been prepaid) on October 7, 2020 with interest (computed on the
basis of a 360‑day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.46% per annum from the date hereof, payable
semiannually, on the seventh day of April and October in each year and at
maturity, commencing with the April 7 or October 7 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount, payable semi‑annually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 5.46% and (ii) 2.00% over the rate of
interest publicly announced by Bank of America, N.A., from time to time in New
York, New York  as its "reference" rate.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of the Series A Senior Notes (herein called the "Notes") issued
pursuant to the Note Purchase Agreement, dated as of October 7, 2013 (as from
time to time amended, supplemented or otherwise modified, the "Note Purchase
Agreement"), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof.  Each holder of this Note will be deemed,
by its acceptance hereof, to have (i) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
 
EXHIBIT 1(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any Make-Whole Amount) and with the effect provided in the Note
Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.


Minerals Technologies Inc.




By
Name:
Title:




By
Name:
Title:
E-1(a)-2

--------------------------------------------------------------------------------



Form of Series B Note


Minerals Technologies Inc.


4.13% Senior Note, Series B, due October 7, 2023


No.  BR-_____  ________ __, 20__
$__________  PPN 603158 B#2
For value received, the undersigned, Minerals Technologies Inc. (herein called
the "Company"), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to _____________________ or registered
assigns, the principal sum of ______________ Dollars (or so much thereof as
shall not have been prepaid) on October 7, 2023 with interest (computed on the
basis of a 360‑day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.13% per annum from the date hereof, payable
semiannually, on the seventh day of April and October in each year and at
maturity, commencing with the April 7 or October 7 next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount, payable semi‑annually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 6.13% and (ii) 2.00% over the rate of
interest publicly announced by Bank of America, N.A., from time to time in New
York, New York  as its "reference" rate.
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Bank of America, N.A. in New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
This Note is one of the Series B Senior Notes (herein called the "Notes") issued
pursuant to the Note Purchase Agreement, dated as of October 7, 2013 (as from
time to time amended, supplemented or otherwise modified, the "Note Purchase
Agreement"), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof.  Each holder of this Note will be deemed,
by its acceptance hereof, to have (i) agreed to the confidentiality provisions
set forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder's attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
 
EXHIBIT 1(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any Make-Whole Amount) and with the effect provided in the Note
Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.


Minerals Technologies Inc.




By
Name:
Title:




By
Name:
Title:












E-1(b)-2

--------------------------------------------------------------------------------



Form of Opinion of the General Counsel of the Company
The closing opinion of Thomas J. Meek, Esq., General Counsel of the Company,
which is called for by Section 4.4(a) of the Agreement, shall be dated the
Closing Date and addressed to each Purchaser, shall be satisfactory in scope and
form to each Purchaser and shall be to the effect that:
1.  The Company is a corporation, duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, has the corporate power
and the corporate authority to execute and perform the Agreement and to issue
the Notes and has the full corporate power and the corporate authority to
conduct the activities in which it is now engaged and is duly licensed or
qualified and is in good standing as a foreign corporation in each jurisdiction
in which the character of the properties owned or leased by it or the nature of
the business transacted by it makes such licensing or qualification necessary,
other than those jurisdictions as to which the failure to be so licensed,
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
2.  Each Restricted Subsidiary is a corporation or other business entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly licensed or qualified and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or the nature of the business transacted by it makes such licensing
or qualification necessary, other than those jurisdictions as to which the
failure to be so licensed, qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and all of the issued and outstanding shares of capital stock or other equity
interests of each such Restricted Subsidiary have been duly issued, are fully
paid and non-assessable on Schedule 5.4, and are owned by the Company, by
Subsidiaries, or by the Company and one or more Subsidiaries.
3.  The Agreement has been duly authorized by all necessary corporate action on
the part of the Company, has been duly executed and delivered by the Company and
constitutes the legal, valid and binding contract of the Company enforceable in
accordance with its terms.
4.  The Notes have been duly authorized by all necessary corporate action on the
part of the Company, have been duly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company enforceable
in accordance with their terms.
5.  No approval, consent or withholding of objection on the part of, or filing,
registration or qualification with, any Governmental Authority, federal or
state, is necessary in connection with the execution, delivery or performance by
the Company of the Agreement or the Notes.
 
EXHIBIT 4.4(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

6.  The issuance and sale of the Notes and the execution, delivery and
performance by the Company of the Agreement do not conflict with any law, rule
or regulation of any Governmental Authority or conflict with or result in any
breach of any of the provisions of or constitute a default under or result in
the creation or imposition of any Lien upon any of the property of the Company
pursuant to the provisions of the Certificate of Incorporation or By-laws of the
Company or any agreement or other instrument known to such counsel to which the
Company is a party or by which the Company may be bound.
7.  The issuance, sale and delivery of the Notes under the circumstances
contemplated by the Agreement do not, under existing law, require the
registration of the Notes under the Securities Act or the qualification of an
indenture under the Trust Indenture Act of 1939, as amended.
8.  The Company is not an "investment company" as such term is defined in the
Investment Company Act of 1940, as amended.
9.  The issuance of the Notes and the use of the proceeds of the sale of the
Notes in accordance with the provisions of and contemplated by the Agreement do
not violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
The opinion of Thomas J. Meek, Esq., General Counsel of the Company shall cover
such other matters relating to the sale of the Notes as any Purchaser may
reasonably request and shall provide that (i) subsequent holders of the Notes
may rely upon such opinion and (ii) such opinion may be provided to Governmental
Authorities including, without limitation, the NAIC.  With respect to matters of
fact on which such opinion is based, such counsel shall be entitled to rely on
appropriate certificates of public officials and officers of the Company.






E-4.4(a)-2

--------------------------------------------------------------------------------



Form of Opinion of Special Counsel
to the Purchasers
The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Agreement, shall be dated the date of the
Closing and addressed to the Purchasers, shall be satisfactory in form and
substance to the Purchasers and shall be to the effect that:
1.  The Company is a corporation in good standing under the laws of the State of
Delaware.  
2.  The Agreement and the Notes being delivered on the date hereof constitute
the legal, valid and binding contracts of the Company, enforceable against the
Company in accordance with its terms.
3.  The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by this Agreement do not, under
existing law, require the registration of such Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.
The opinion of Schiff Hardin LLP shall also state that the opinion of Thomas J.
Meek, Esq., General Counsel of the Company is satisfactory in scope and form to
Schiff Hardin LLP and that, in their opinion, the Purchasers are justified in
relying thereon.
In rendering the opinion set forth in paragraph 1 above, Schiff Hardin LLP may
rely, as to matters referred to in paragraph 1, solely upon an examination of
the Certificate of Incorporation certified by, and a certificate of good
standing of the Company from, the Secretary of State of the State of Delaware.
 The opinion of Schiff Hardin LLP is limited to the laws of the State of New
York and the Federal laws of the United States.
With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Company and upon representations of the Company and the Purchasers delivered in
connection with the issuance and sale of the Notes.


44468-0000
CH2\13644734.1  
Exhibit 4.4(b)
(to Note Purchase Agreement)
B-6